NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 20 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PIETER EKA JAYASAPUTRA,                         No.    17-70643

                Petitioner,                     Agency No. A098-456-296

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 12, 2019**
                            San Francisco, California

Before: McKEOWN, W. FLETCHER, and MURGUIA, Circuit Judges.

      Petitioner Pieter Eka Jayasaputra, a Chinese Christian native and citizen of

Indonesia, filed an affirmative application for asylum, withholding of removal, and

protection under the Convention Against Torture. After a merits hearing, the

Immigration Judge (“IJ”) denied Jayasaputra’s application. The Board of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Immigration Appeals (“BIA”) affirmed the IJ’s decision. Nearly two years after the

BIA’s decision, Jayasaputra filed a motion to reopen his case, arguing that country

conditions in Indonesia had materially changed such that Indonesian Christians

faced an increased risk of violence from Islamist extremists. The BIA denied

Jayasaputra’s motion. We have jurisdiction under 8 U.S.C. § 1252, and we deny

Jayasaputra’s petition.

      We review the BIA’s denial of a motion to reopen for an abuse of discretion.

Agonafer v. Sessions, 859 F.3d 1198, 1203 (9th Cir. 2017). The BIA abuses its

discretion when its denial is “arbitrary, irrational, or contrary to law.” Id. (quoting

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002)).

      Motions to reopen are generally untimely if filed more than 90 days after the

final administrative decision is rendered. 8 U.S.C. § 1229a(c)(7)(C)(i).1 However,

the 90-day deadline is excused where the motion to reopen is “based on changed

circumstances arising in the country of nationality or in the country to which

deportation has been ordered, if such evidence is material and was not available

and could not have been discovered or presented at the previous hearing.” 8 C.F.R.

§ 1003.2(c)(3)(ii). To determine whether there exists a material change in

circumstances warranting the reopening of an alien’s case, the BIA compares “the




      1
          It is undisputed that Jayasaputra’s motion to reopen was untimely.

                                           2
country conditions at the time of the . . . motion [to reopen] [with] those at the time

of the prior hearing.” Salim v. Lynch, 831 F.3d 1133, 1138 (9th Cir. 2016).

       Here, Jayasaputra submitted evidence that at most demonstrated that

religious-based violence against Christians in Indonesia had persisted since his

merits hearing, not that such violence had materially increased. This is insufficient

to satisfy a petitioner’s burden of proof on a motion to reopen based on changed

country conditions. See Agonafer, 859 F.3d at 1204 (“The newly submitted

evidence must be ‘qualitatively different’ from the evidence presented at the

previous hearing. Evidence that simply recounts previous conditions presented at a

previous hearing or that is voluminous but redundant is not sufficient to show a

change in country conditions.”) (citations omitted). Therefore, the BIA’s decision

to deny Jayasaputra’s motion to reopen was not arbitrary, irrational, or contrary to

law.

       Contrary to what Jayasaputra argues, the BIA also did not err in failing to

address whether Jayasaputra had a prima facie claim for relief. Having concluded,

as an independently dispositive matter, that Jayasaputra had failed to establish

materially changed country conditions to excuse his untimely motion to reopen, the

BIA was not required to reach the issue of whether Jayasaputra had a prima facie

claim for relief. Najmabadi v. Holder, 597 F.3d 983, 991–92 (9th Cir. 2010)

(“Because the Board denied [petitioner’s] motion to reopen based on her failure to


                                           3
introduce previously unavailable, material evidence, it did not need to reach the

question of whether [petitioner] established a prima facie case for relief.”).

Accordingly, the BIA properly denied Jayasaputra’s motion to reopen.

      DENIED.




                                          4